
	
		II
		111th CONGRESS
		2d Session
		S. 2954
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act
		  of 1971 to apply the ban on contributions and expenditures by foreign nationals
		  to domestic corporations which are owned or controlled by foreign
		  principals.
	
	
		1.Short titleThis Act may be cited as the
			 Prohibiting Foreign Influence in
			 American Elections Act.
		2.Application of Ban on Contributions and
			 Expenditures by Foreign Nationals to Foreign-Controlled Domestic
			 CorporationsSection 319(b) of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
			(1)by striking or at the end of
			 paragraph (1);
			(2)by striking the period at the end of
			 paragraph (2) and inserting ; or; and
			(3)by adding at the end the following new
			 paragraph:
				
					(3)a corporation (other than a foreign
				principal, as so defined) which is a subsidiary of a foreign principal, or with
				respect to which—
						(A)one or more foreign principals serves on
				the board of directors,
						(B)one or more foreign principals directly or
				indirectly has an ownership interest, or
						(C)one or more foreign principals directly or
				indirectly holds debt or other
				obligations.
						.
			
